Citation Nr: 0728495	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  01-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to December 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA.  

A hearing in front of the undersigned Veterans Law Judge in 
was held in January 2004.  A transcript of the hearing has 
been associated with the claim file.

In July 2004 the Board remanded the case for further 
evidentiary development.  


FINDINGS OF FACT

1.  The veteran was not in combat.

2.  The veteran does not have a confirmed or verified in-
servie stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for PTSD.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of July 
2003 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The VCAA notice did not predate the rating decision.  
However, the July 2003 notice was adequate and a supplemental 
statement of the case was issued subsequent to the notice 
which constituted subsequent process.  No prejudice has been 
claimed as a result of the timing of the notice.  Moreover, 
the essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2003 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied; therefore, there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service personnel records, VA 
outpatient records and private medical treatment records have 
been obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2006).

If the determination of combat status is affirmative, then 
the appellant's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

In this case, VA clinical records from 1998 to 2004 reflect a 
diagnosis of PTSD based on the veteran's report of 
experiences during service.  The veteran asserts he has PTSD 
as a result of service in Korea.  The veteran has reported 
that he witnessed a friend being seriously injured or 
possibly killed in April or May 1970 while he was stationed 
with the 1/12 Artillery At Camp Show near DMZ (38th 
Parallel).  He has stated that his camp was infiltrated by a 
North Korean soldier who commandeered a road grader and ran 
over his friend in the stomach area.  He has further stated 
that he helped to load him in a helicopter and never heard 
whether or not he survived.  The records note that the 
diagnosis of PTSD was based on the veteran's report of his 
experiences while in North Korea.  

The veteran has not been awarded any combat awards and his 
service records do not indicate combat service.  He earned 
the National Defense Service Medal and the Armed Forces 
Expeditionary Award (Korea) but there are no medals or 
citations that reflect participation in combat.  Furthermore, 
his own allegation does not rise to the level of his 
participation in combat.  Service personnel records show his 
military occupational specialties in Korea were artillery 
mechanic and armor/unit supply.  There are no indicia of 
combat and the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) do not apply.  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor(s) reported 
by the veteran and relied upon by the medical professionals 
diagnosing PTSD occurred, as substantiated by credible 
supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court's holding in Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996), established, as a matter of law, that "if the 
claimed stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, in 
Moreau v. Brown, 9 Vet. App. 389 (1996), the Court held that 
the fact that a medical opinion was provided relating PTSD to 
events the veteran described in service could not constitute 
"credible supporting evidence" of the existence of the 
claimed noncombat stressor.  Id.

In order to be searched, the veteran must provide adequate 
information as to the who, what, where and when of each 
stressor.  The veteran in this case provided a time frame, 
the description of the event and, a last name and rank of the 
person involved.  However, after multiple searches, the 
stressor events could not be corroborated.  As noted above, 
in statements, during treatment and at the hearing the 
veteran stated that he witnessed a friend being seriously 
injured or possibly killed in April or May 1970 while he was 
stationed with the 1/12 Artillery At Camp Show near DMZ (38th 
Parallel) in North Korea.  He has stated that his camp was 
infiltrated by a North Korean soldier who commandeered a road 
grader and ran over his friend.  He has further stated that 
he helped to load him in a helicopter and never heard whether 
or not he survived.  He also provided a last name for the 
allege victim, "Pruitt."  

A search for records was conducted in February 2000 by the 
U.S Armed Center for Research of Unit Records (CRUR) in 
coordination with the National Archives and Records 
Administration (NARA) and the U.S. Army Military History 
Institute, with negative results.  A request of November 2000 
to the National Personnel Records Center (NPRC) for Morning 
Reports turned up a single Morning Report dated April 30, 
1970 from when the veteran was stationed at Camp Snow in 
Korea.  The report was negative for any evidence of a soldier 
being wounded or killed.  A 2006 request to the NPRC for 
Morning Reports of Battery A, 1st Battalion, 12th Artillery 
from April 1970 to July 1970 containing remarks that soldier 
Pruitt was run over by North Korean road grader was negative 
for any mention of soldier Pruitt.  

As there is no record corroborating the claimed stressor, the 
only evidence in support of the stressor are the veteran's 
own assertions.  However,a noncombat veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  Cohen v. Brown, supra at 20 (citing Doran 
v. Brown, 6 Vet. App. 283, 289 (1994)).  The Board also notes 
that credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396.  While every detail of an asserted stressor 
need not be corroborated in order for it to be considered 
properly verified, some version of the claimed events, other 
than the noncombat veteran's statements, must support his 
account.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

In summary, the veteran does not have PTSD attributable to 
verifiable in-service stressors.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Therefore, the benefit sought on appeal is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


